DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 7-15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, and dependents thereof is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “assembled integral dedicated unit” [emphasis added] which comprises “an introducer sheath” and “a guide receivable within the lumen of the introducer sheath” [emphasis added]. Claim 2 later adds to this “assembled integral dedicated unit” a “dilator” – the “dilator being receivable within the lumen of the guide catheter” [emphasis added]. However, this combination of limitations creates confusion as to in what state the recited components must be provided as well as the metes and bounds of “assembled integral”. Specifically, the use of the term “receivable” would be suggestive that the components are not provided in a state wherein the guide catheter is positively “received” within the lumen of the introducer and the dilator is positively “received” within the lumen of the guide catheter – whereby the “-able” suffix at the end of “receivable” implies a functional relationship denoting only capability. It is unclear if “assembled” should reference the state of the three components to be interlocked with one another or if “assembled” should merely reference the fact that these articles are collected together for use with one another, but can otherwise be provided in a disconnected state. Similar questions arise when considering to what extent “integral” further modifies this “assembled… dedicated unit”. The phrase “integral” is often use to mean “formed as a unit with another part” – although it is understood that “integral” can also be sufficiently broad so as to embrace constructions united by means such as fastening and welding, see In re Hotte, 177 USPQ 326, 328 (CCPA 1973). However, even such broader definitions of “integral” are suggestive of mechanical joining/uniting of the components and not a broader abstract sense of the articles merely being intended to be “integrated” or associated as a combinable assembly to perform a common goal or function.


	Regarding Claim 4, Applicant recites limitations which appear to present three alternative configurations for the system, i.e. –
“less than approximately 0.095” for a 6F guide catheter”
“less than approximately 0.110” for a 7F guide catheter”
“less than approximately 0.120” for an 8F guide catheter”
However, this claim is held to be indefinite as it is unclear if the claim seeks to limit ONLY the “outer diameter of the distal sidewall section” or if the claim is also limiting the diameter of the
wherein the guide catheter is 6F and the diameter of distal sidewall section is less than approximately 0.095”
wherein the guide catheter is 7F and the diameter of distal sidewall section is less than approximately 0.110”
wherein the guide catheter is 8F and the diameter of the distal sidewall section is less than approximately 0.120”
This is particularly salient inasmuch as the alternative ranges of less than approximately 0.095” and less than approximately 0.110” are both encompassed by the third less than approximately 0.120” range – none of the ranges being presented with a lower bound. It is therefore unclear to what extent the guide catheter is positively limited and to what extent only the distal sidewall section of the introducer sheath is positively limited based upon functional language directed toward an intended use of a particular introducer sheath with a guide catheter which is not necessarily “the guide catheter” recited in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”) and U.S. Patent No. 4,738,658 (“Magro”).
Regarding Claim 1, Garrison discloses a vascular access system (see Fig. 1) comprising a collected “packaged as a kit” assembly (Par. 14; Clm. 12). Examiner submits to the extent that the articles may need to be provided together in a nested state, such a configuration constitutes merely an obvious design choice to accomplish the goal of Garrison to provide these articles together, whereby it would be understood that nesting the articles in an assembled state would reduce the necessary amount of packaging by creating a smaller form factor, ensure that the correct articles are collected together (i.e. ensuring that the articles fit as intended), and also would serve as a framework for allowing a clinician to immediately observe how the articles are intended to be assembled for use.
Garrison discloses the assembly to comprise an introducer sheath (40) having a proximal end (i.e. the tubing at hub end), an opposite distal end (i.e. the tubing at the insertion end), and a lumen defined axially therethrough from the proximal end to the distal end (see generally Fig. 1B which illustrates the guide catheter received through the proximal and distal ends thereby demonstrating the extent of the lumen);
may be tapered to form a gradual transition between the outer surfaces of the two sheaths” [emphasis] (Par. 22), Examiner notes the use of the word “may” which indicates only the possibility of such a condition, not a requirement, and in fact implies that an untapered alternative exists (note and compare Fig. 1A and Fig. 1B – wherein Fig. 1A appears to illustrate a distal taper whereas Fig. 1B appears to illustrate a uniform outer diameter). Additionally, the prior art (see Magro – see Fig. 1 and Fig. 5) establishes that it is well known to provide similar introducer sheaths with a constant inner diameter (6) that is “just sufficient to permit the catheter tube to slide therethrough” (Abstract) thereby establishing the two configurations to be suitable, art-recognized alternatives of one another. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sheath of Garrison to comprise a constant inner diameter from the proximal to the distal ends, as disclosed by Magro, thereby only achieving the expected outcome of implementing a well-known alternative configuration for a sheath lumen to obtain expected and predictable results.
Garrison, as modified by Magro, provides for introducer sheath to comprise a sidewall distal section (see i.e. 43 – Garrison), a sidewall transition section (see i.e. the tapered outer diameter between 43 and 45), and a sidewall proximal section (circa 45) the transition section being defined between the distal and proximal sections;

A guide catheter (10) having a lumen (see Fig. 1B) defined axially therethrough from a proximal end to an opposite distal end (see receive of dilator 20); the guide catheter being receivable/received within the lumen of the introducer sheath (see Fig. 1B).
Regarding Claim 2, Garrison discloses the assembled (see e.g. Fig. 1B) integral dedicated unit further comprises a dilator (20) forming a cone (see the conically tapered distal end) at a distal end; the dilator being received/receivable within the lumen of the guide catheter (see Fig. 1B) until the cone of the dilator fully extends from the distal end of the guide catheter (see Fig. 1B).
Regarding Claim 3, Garrison provides for the sidewall transition section to comprise an annular shoulder, a cone, or a frustrum cone (see Fig. 1A).
Regarding Claims 4 and 6, Garrison recites that the catheter (10) can comprise a 5F to 7Fr catheter (Par. 17). However, Garrison does not explicitly discuss the precise diameter(s) of the sheath configured to be paired with any of these particular catheters. However, as discussed above, Magro recites that it is desireable to provide a sheath with “an inner diameter that is just sufficient to permit the catheter tube to slide therethrough” (i.e. minimized to a point of physical contact between the two units) (Abstract). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the inner diameter of the modified invention of Garrison to be less than approximately 0.120 inches while pairing the sheath with a suitably dimensioned catheter such that the inner diameter of the sheath see In re Williams, 36 F.2d 436, 438 (CCPA 1929), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”) and U.S. Patent No. 4,738,658 (“Magro”) as applied above, and further in view of U.S. Patent No. 5,320,611 (“Bonutti”).
Regarding Claim 5, Garrison discloses the invention substantially as claimed except that the sidewall distal section of the introducer sheath is expressly “not-self-supporting absent the guide catheter disposed in the lumen”. However, such a configuration is notoriously well-known in the art. For example, Bonutti discloses a related introducer sheath (100) which is configured to be collapsible when an article is not retained therein (see Fig. 15 and 17) such that it can assume lower profile configurations and be form fitting to the received article. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the sheath of the invention of Garrison to have a sidewall distal section which is not self-supporting at its expanded diameter, as disclosed by Bonutti, in order to allow the sheath to assume lower profile configurations and conform to the diameter of an article retained therein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/18/2021